Order affirmed, with $20 costs and disbursements, with leave to the defendant-appellant to answer within ten days after service of the order with notice óf entry on payment of said costs. No opinion. Present — Martin, P. J., Townley, Glennon, Dore and Callahan, JJ.; Martin, P. J., and Callahan, J., dissent and vote to reverse the order and grant the motion to dismiss the complaint upon the ground that the complaint fails to set forth a cause of action under subdivision 5 of section 48 of the Civil Practice Act, and that the alleged cause of action pleaded is barred by the Statute of Limitations. [See post, p. 809.]